DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 06/07/2022 is acknowledged.
Claims 1-12 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Withdrawn Rejections
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of the amendment to claim 10.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn light of the amendment to claim 12. 
The rejection of claims 1, and 3-12 under 35 U.S.C. 102(a)(2) as being anticipated by Aleo, US 20200000714 A1 has been withdrawn in light of Applicant’s amendment. Although Aleo teaches polypropylene containers, Aleo does not expressly teach a container comprising a bottle made of polyethylene terephthalate, polypropylene, or a combination thereof.
The rejection of claims 1-11 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jauw, US 5178853 has been withdrawn because of the amendment. Jauw does not exemplify a PVP-I formulation which is free from a stabilizing agent added for stabilizing PVP-I.
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Bhagwat, US 5126127 in view of Jauw, US 5178853 has been withdrawn because of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) :
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112 :
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites wherein the PVP-I formulation is free from a stabilizing agent added for stabilizing PVP-I. However, claim 1 also recites wherein the PVP-I formulation has a pH value at which the PVP-I formulation is more stable in the bottle. 
It is not clear how a formulation can be free from a stabilizing agent added for stabilizing PVP-I, but also allows for agents which adjust the pH to a value at which the PVP-I formulation is more stable. Claim 9, for example, indicates the formulation may be buffered which means buffering agents may be added to adjust the pH of the PVP-I formulation. The claim clearly states the pH value stabilizes the PVP-I formulation. The skilled artisan would reasonably conclude pH adjusting agents are stabilizing agents for stabilizing PVP-I. 
This interpretation is supported by the prior art. See Bhagwat, US 5126127, which teaches the addition of an alkalinizing agent stabilizes the PVP-I solution (Bhagwat, e.g., c6:9-16). The alkalinizing agent is only added to adjust the pH of the formulation so that the formulation has a pH at which PVP-I is stable. In Bhagwat, the alkalinizing agent may be sodium hydroxide (Bhagwat, c6:54-63). The present application notes the formulations includes a pH regulator, e.g., sodium hydroxide, to achieve a pH in the range of 3.5 to 7.0 or 4.0 to 6.0. See specification ¶ 031.
Buffering agents and pH adjusting agents encompassed by claim 1 appear to be stabilizing agents since PVP-I stability depends on the pH of the composition. The limitations of claim 1 are contradictory rendering the claim indefinite.
Claims 2-12 do not clarify this issue.
Clarification is required.

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-10, and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bhagwat, US 5126127.
Bhagwat teaches PVP-I formulations having a PVP-I concentration of 0.3% in the form of a solution having a stability in the claimed range at room temperature. See Bhagwat, e.g., Example 3. The composition appears to be free of a stabilizing agent added for stabilizing PVP-I. Bhagwat teaches the container is a bottle (Bhagwat, e.g., c1:21-23). Bhagwat teaches the pH of the PVP-I solution is from about 2 to about 6.5 (Bhagat, e.g., c7:3-17). This appears to meet the limitation of wherein the PVP-I formulation has a pH value, at which the PVP-I formulation is more stable in the bottle, with a higher amount of original available iodine content remained after one month, than in a bottle of amber glass. The pH of Bhagwat’s formulation overlaps with the pH range recited in claim 8, and Bhagwat teaches narrower pH ranges which are entirely within the claimed range (Bhagwat, e.g., claim 14). Exemplified formulations have a pH of 4.0 which is a clearly disclosed value within the claimed range. Exemplified formulations do not appear to contain a stabilizer, an iodide or an iodate.
Bhagwat teaches wherein the bottle is polypropylene (Bhagwat, e.g., c11:4-9). It is understood the reference does not show at least 90% of original available iodine content in the PVP-I formulation remains in the formulation after one month at room temperature because accelerated storage conditions were tested (Bhagwat, e.g., c11, table 6). However, the properties of the article are inseparable from the structure recited. Therefore, it is assumed the prior art article would show the same stability if tested in the same way as done in the present application since the formulation of PVP-I in a polypropylene bottle appears to have all of the limitations of the claimed invention.
Applicable to claim 9: Formulations are not-buffered (Bhagwat, e.g., Abstract). 
Applicable to claim 8: Bhagwat teaches formulations having a pH in the range recited in claim 8, e.g., 4.44 (Table 4).
Applicable to claim 12: the alkalinizing agent is only added to adjust the pH of the formulation so that the formulation has a pH at which PVP-I is stable. In Bhagwat, the alkalinizing agent may be sodium hydroxide (Bhagwat, c6:54-63). The present application notes the formulations includes a pH regulator, e.g., sodium hydroxide, to achieve a pH in the range of 3.5 to 7.0 or 4.0 to 6.0. See specification ¶ 031. Since the present application allows for formulations including sodium hydroxide, the limitation of claim 12 appears to be met by Bhagwat since Bhagwat does not employ, e.g., potassium iodide and/or potassium iodate (Bhagwat, e.g., c1:50-65).
Bhagwat anticipates the subject matter of instant claims 1, 3-10, and 12.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Applicant has argued Bhagwat teaches polypropylene bottles only in a comparative example wherein the stability is not even maintained after one month (Bhagwat, e.g., c11:31-34). Applicant has argued the comparative example in Bhagwat shows its formula cannot be stored or maintained in plastic/polypropylene containers due to lack of stability. 
This argument is unpersuasive. 
Since Bhagwat’s polypropylene example shows testing conditions at 37oC, Bhagwat’s example cannot be directly compared to a month at room temperature as claimed. Consequently, there is no clear distinction between the presently claimed pharmaceutical article and Bhagwat’s exemplified PVP-I formulation in polypropylene bottles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, US 20140322345 A1 in view of Jauw, US 5178853.
Liang teaches povidone iodine (PVP-I) formulations (Liang, e.g., Abstract). Liang teaches the formulation in a bottle stored for at least a month (Liang, e.g., 0042). Liang teaches compositions retain 90% of PVP-I after 1 month (Liang, e.g., 0088). Liang teaches stability is at least 90% of its PVP-I after 1 month at room temperature (Liang, e.g., 0035). Liang is silent to stabilizers for stabilizing PVP-I. Liang teaches the formulation having a pH in the range of from about 4.0 to about 5.0 (Liang, e.g., 0074). This appears to be a pH value, at which the PVP-I formulation is more stable in a bottle, with a higher amount of original available iodine content remained after one month, than a bottle of amber glass because the pH range in Liang is within the range recited in claim 8. 
Liang does not expressly teach the bottle is made from polyethylene terephthalate, polypropylene or any combination thereof.
Jauw taches similar formulations containing an amount of PVP-I formulation in the claimed amounts wherein the formulations is stored in a bottle of polyethylene terephthalate with a dropper of polypropylene (Jauw, e.g., claim 1). Jauw teaches a bottle of polyethylene terephthalate and a polypropylene screw cap (Jauw, e.g., c2:23-24) and teaches this configuration  is suitable for 24 month stability of povidone iodine (Jauw, e.g., Example III)
From Jauw, one skilled in the art is taught that polyethylene terephthalate and polypropylene are effective for reducing leaching of iodine from the formulation. This contributes to the stability of the formulation, e.g., as a result of these storage materials, the shelf-life of ophthalmic preparations may be extended to 1-2 years at room temperature (Jauw, e.g., ¶ bridging c1-c2). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to store a PVP-I formulation as understood from Liang in a bottle of polyethylene terephthalate with a dropper of polypropylene or a polypropylene container with a reasonable expectation of success. The skilled artisan would have been motivated to do so because these materials are suggested by Jauw to reduce leaching of iodine from the formulation and extend shelf life of the formulation. Since Jauw teaches the claimed packaging materials for ophthalmic compositions containing povidone iodide the skilled artisan would have consulted Jauw’s teachings for suitable packaging of Liang’s ophthalmic compositions with a reasonable expectation of success.

Applicable to claim 4: Liang teaches the formulation as a solution, suspension, emulsion, gel, cream, or ointment (Liang, e.g., 0053).
Applicable to claim 5: Liang teaches PVP-I concentration of 0.1 to 5% by weight (Liang, e.g., claim 6).
Applicable to claims 5-7: Liang also teaches formulations having a concentration of PVP-I at 0.01 to 2% by weight (Liang, e.g., 0054) or about 0.4 to about 2% by weight (Liang, e.g., 0010). The claimed ranges significantly overlap with the range suggested in Liang. The claimed ranges or amounts are within the range suggested in Liang. 
Applicable to claim 8: Liang teaches the formulation having a pH in the range of from about 4.0 to about 5.0 (Liang, e.g., 0074).
Applicable to claim 9: Liang does not appear to expressly teach a buffer.
Applicable to claims 10-11: Jauw teaches a bottle of polyethylene terephthalate and a polypropylene screw cap. 
Applicable to claim 12: Liang teaches an optional stabilizing agent for the microspheres but does not teach a stabilizing agent for the PVP-I (Liang, e.g., 0013). Liang does not exemplify any compositions with potassium iodide or potassium iodate.
Accordingly, the subject matter of claims 1-2 and 4-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Applicant has argued Liang and Jauw involve significantly different components and preparation methods, therefore one skilled in the art would not have combined Jauw and Liang to arrive at the claimed invention with a reasonable expectation of success.
This argument is unpersuasive. 
It is acknowledged that Liang and Jauw teach different formulations of povidone iodide. However, in each reference the povidone iodide formulations are said to be stable over the claimed time frame at room temperature. As set forth in the rejection above, the claimed composition does not appear to differ from Liang’s composition. Jauw was cited for teaching suitable primary packaging for povidone iodide compositions, particularly in an ophthalmology context.

Applicant has argued it would not have been obvious for one skilled in the art to use the plastic packaging for storing stabilizing agent containing solutions, as taught by Jauw for storing a PVP-I free formulation with a reasonable expectation of success. Applicant has argued Jauw’s test results show that its single formula has worse stability in PET bottles than glass bottles. Applicant has argued that in the claimed article the PVP-I formulation is more stable in the PET/PP bottle than in a glass bottle. 
This argument is unpersuasive. 
Jauw was not cited for teaching the PVP-I formulation. Jauw was cited for teaching a PET bottle with a polypropylene cap as claimed useful for storing PVP-I formulations known from Liang. 
Liang also teaches containers which are glass lined (Liang, e.g., 0050). The claimed invention reads on a glass lined bottle made of polyethylene terephthalate, polypropylene or a combination thereof.

Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, US 20140322345 A1 in view of Muhlau, US 20120282323 A1.
Liang teaches povidone iodine (PVP-I) formulations (Liang, e.g., Abstract). Liang teaches the formulation in a bottle stored for at least a month (Liang, e.g., 0042). Liang teaches compositions retain 90% of PVP-I after 1 month (Liang, e.g., 0088). Liang teaches stability is at least 90% of its PVP-I after 1 month at room temperature (Liang, e.g., 0035). Liang is silent to stabilizers for stabilizing PVP-I. Liang teaches the formulation having a pH in the range of from about 4.0 to about 5.0 (Liang, e.g., 0074). This appears to be a pH value, at which the PVP-I formulation is more stable in a bottle, with a higher amount of original available iodine content remained after one month, than a bottle of amber glass because the pH range in Liang is within the range recited in claim 8. 
Liang does not expressly teach the container is polyethylene terephthalate, polypropylene, or any combination thereof.
Muhlau teaches a storage stable package for povidone iodine (Muhlau, e.g., claim 3), where the container is a plastic bottle of polypropylene or polyethylene terephthalate (Muhlau, e.g., claim 9). Povidone iodine compositions may be stabilizer free, e.g., free of iodide salts (Muhlau, e.g., claim 4). Packages are suitable for storage over a duration of more than 2 years at 25oC, i.e., room temperature (Muhlau, e.g., 0098).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to select a bottle made from polypropylene or polyethylene terephthalate as suggested by Muhlau for packaging povidone iodine compositions of Liang with a reasonable expectation of success. Since Liang teaches povidone iodide formulations which are stable at room temperature when stored in a bottle, the skilled artisan would have been motivated to select a bottle made from polypropylene or polyethylene terephthalate suggested in Muhlau for the purpose of storing povidone iodide formulations. Muhlau provides an express suggestion which would have prompted one skilled in the art to store stable povidone iodine formulations such as those of Liang in a bottle made from polypropylene or polyethylene terephthalate. The skilled artisan would have had a reasonable expectation of success since the bottles of Muhlau are suggested for the express purpose of storing povidone iodine formulations over the same time frames reported in Liang under similar conditions.
Applicable to claim 4: Liang teaches the formulation as a solution, suspension, emulsion, gel, cream, or ointment (Liang, e.g., 0053).
Applicable to claim 5: Liang teaches PVP-I concentration of 0.1 to 5% by weight (Liang, e.g., claim 6).
Applicable to claims 5-7: Liang also teaches formulations having a concentration of PVP-I at 0.01 to 2% by weight (Liang, e.g., 0054) or about 0.4 to about 2% by weight (Liang, e.g., 0010). The claimed ranges significantly overlap with the range suggested in Liang. The claimed ranges or amounts are within the range suggested in Liang. 
Applicable to claim 8: Liang teaches the formulation having a pH in the range of from about 4.0 to about 5.0 (Liang, e.g., 0074).
Applicable to claim 9: Liang does not appear to expressly teach a buffer.
Applicable to claims 10-11: Jauw teaches a bottle of polyethylene terephthalate and a polypropylene screw cap. 
Applicable to claim 12: Liang teaches an optional stabilizing agent for the microspheres but does not teach a stabilizing agent for the PVP-I (Liang, e.g., 0013). Liang does not exemplify any compositions with potassium iodide or potassium iodate.
Accordingly, the subject matter of claims 1-9 and 12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, US 20140322345 A1 in view of Muhlau, US 20120282323 A1 as applied to claims 1-9 and 12 above, and further in view of Jauw, US 5178853.
The combined teachings of Liang and Muhlau enumerated above teach a pharmaceutical article having all of the structural features required by claim 1. The combined teachings of Liang and Muhlau do not teach the container further comprising at least one of a tip, a dropper, and a cap.
Jauw taches similar formulations containing an amount of PVP-I formulation in the claimed amounts wherein the formulations is stored in a bottle of polyethylene terephthalate with a dropper of polypropylene (Jauw, e.g., claim 1). Jauw teaches a bottle of polyethylene terephthalate and a polypropylene screw cap (Jauw, e.g., c2:23-24) and teaches this configuration is suitable for 24-month stability of povidone iodine (Jauw, e.g., Example III)
From Jauw, one skilled in the art is taught that polyethylene terephthalate and polypropylene are effective for reducing leaching of iodine from the formulation. This contributes to the stability of the formulation, e.g., as a result of these storage materials, the shelf-life of ophthalmic preparations may be extended to 1-2 years at room temperature (Jauw, e.g., ¶ bridging c1-c2). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to store a PVP-I formulation as understood from Liang in a bottle of polyethylene terephthalate with a dropper of polypropylene as suggested by Muhlau and Jauw with a reasonable expectation of success. The skilled artisan would have been motivated to do so because these materials are suggested by Jauw to reduce leaching of iodine from the formulation and extend shelf life of the formulation. Since Muhlau and Jauw teach the claimed packaging materials for ophthalmic compositions containing povidone iodide the skilled artisan would have applied these teachings to Liang’s ophthalmic compositions with a reasonable expectation of success.
Accordingly, the subject matter of claims 10-11 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aleo, US 20200000714 A1 in view of Jauw, US 5178853.
	Aleo teaches compositions comprising an aqueous phase and comprising povidone iodide (PVP-I) at a concentration between 0.02 and 1.0% (Aleo, e.g., claim 14). Aleo’s composition has all the structural features required by the aqueous povidone iodine formulation of claim 1. The composition may or may not include a buffer (Aleo, e.g., 0035-0036). Formulations have a pH in the claimed range (Aleo, e.g., 0041, Tables 7-8). Compositions of Aleo do not appear to require a stabilizer since Aleo does not teach a stabilizer for PVP-I. 
Aleo does not characterize the stability of the composition at room temperature, but at 4oC the compositions retain what appear to be at least 90% of the available iodine content for three months (Aleo, e.g., Table 7, example 3).
Since Aleo teaches a composition having all the features required by claim 1 the stability of the formulation at room temperature is assumed to be the same as that claimed.
Aleo teaches polypropylene containers and suggests the container may be a bottle (Aleo, e.g., 0029) but does not expressly teach a polypropylene bottle. Aleo does not expressly teach a polyethylene terephthalate bottle.
Jauw taches similar formulations containing an amount of PVP-I formulation in the claimed amounts wherein the formulation is stored in a bottle of polyethylene terephthalate with a polypropylene cap (Jauw, e.g., Example III). From Jauw, one skilled in the art is taught that polyethylene terephthalate and polypropylene are effective for reducing leaching of iodine from the formulation. This contributes to the stability of the formulation, e.g., because of these storage materials, the shelf-life of ophthalmic preparations may be extended to 1-2 years at room temperature (Jauw, e.g., ¶ bridging c1-c2). Jauw teaches formulations in said containers have a stability within the claimed 90% at one month (Jauw, e.g., Example III).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to store a PVP-I formulation as understood from Aleo in a bottle of polyethylene terephthalate with a dropper of polypropylene or a polypropylene container with a reasonable expectation of successfully maintaining about 90% of the initial value of available iodine after a month at room temperature. The skilled artisan would have been motivated to do so since these materials are suggested by Jauw to reduce leaching of iodine from the formulation and extend shelf life of the formulation. The skilled artisan would have had a reasonable expectation of success because both documents are directed to povidone iodine formulations.
Accordingly, the subject matter of claims 1-2 and 4-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Applicant has argued Aleo teaches away from Applicant’s claimed invention because Aleo teaches the containment of high density polyethylene is ineffective at lower concentrations of PVP-I, for which glass it the most suitable material; and that ophthalmic compositions cannot be packaged in a completely sealed glass container, since at least the dropper must be of plastic material, therefore PVP-I solutions for ophthalmic use with concentrations lower than 1% to date cannot be packaged and marketed. 
This is not found persuasive. 
Aleo teaches the stability of an aqueous PVP-I solution is dependent on the concentration of PVP-I and the permeability of the material (Aleo, e.g., 0009). Aleo (0009-0011) does not teach away from the claimed invention because the claimed invention does not recite, e.g., a low-density polyethylene bottle and an aqueous solution having a concentration of less than 1% PVP-I. More relevant to the invention as claimed, Aleo teaches polypropylene containers (Aleo, e.g., 0029). Although Aleo indicates PVP-I solutions for ophthalmic use with concentrations lower than 1%, to date, cannot be packaged and marketed, Aleo teaches and claims formulations comprising povidone iodide (PVP-I) having a concentration between 0.02 and 1.0% (Aleo, e.g., claim 14) which may be contained in polypropylene containers of suitable thickness and density (Aleo, e.g., 0029).
Applicant’s arguments regarding unexpectedly better results have been considered but the presently claimed invention is not commensurate in scope with the formulations exemplified in the specification since the exemplified compositions are more detailed than an aqueous povidone iodine formulation at a concentration not greater than 5% as claimed. This stability has only been demonstrated in the specification for specific formulations at certain PVP-I concentrations and having certain pH values. See MPEP 716.02(d). Additionally, it was known that povidone iodine solutions are not always expected to be more stable in glass than plastic, e.g., Jauw notes known compositions which are reasonably stable in plastic may not show considerable improvement when using glass as packaging (Jauw, e.g., c1:27-37). Aleo does not characterize the relative stability of the composition in glass vs polypropylene containers. Comparative data showing an unexpected property based on what was expected from Aleo’s formulation has not been provided. See MPEP 716.02(e).
The combined teachings of Aleo and Jauw suggest one skilled in the art would have found it obvious to package Aleo’s formulations in polypropylene or polyethylene terephthalate bottles with a reasonable expectation of success before the effective filing date of the present application.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-30 of US 9308173 in view of Jauw, US 5178853. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach a composition comprising povidone iodine at a concentration between about 0.1 and about 2.5% by weight (claims 1-2). Compositions may be in the form of a solution, suspension, emulsion, ointment cream or gel (claim 27). Compositions have ophthalmic utility (claims 1-30). The claims of the reference patent teach an optional stabilizing agent for the microspheres (claim 5). Therefore, the claims of the reference patent teach compositions which do not contain a stabilizer. 
The claims of the reference patent do not expressly teach wherein the formulation has a pH value, at which the PVP-I formulation is more stable in the bottle with a higher amount of original available iodine content remained after one month than a bottle made of amber glass.
Jauw teaches the ophthalmic formulations having a pH ranging from 5.5 to 6.5 (Jauw, e.g., c2:51-60 and claim 8). This appears to be a pH value at which the PVP-I formulation is more stable in the bottle with a higher amount of original available iodine content remained after one month than a bottle made of amber glass since the range suggested in Jauw is within range recited in claim 8.


It would have been obvious before the effective filing date of the presently claimed invention to have modified the pH of formulations as claimed in the reference patent within the range suggested in Jauw with a reasonable expectation of success. Since the reference patent claims povidone iodide formulations for ophthalmic use, the skilled artisan would have been motivated to select a pH in the range suggested by Jauw for ophthalmic compositions which stabilizes free iodine in the composition with a reasonable expectation of success.
The claims of the reference patent do not expressly teach the pH value in the range of 3.5 to 7.0. The claims of the reference patent do not expressly teach the formulation is buffered or non-buffered. The claims of the reference patent do not expressly teach a bottle made of polyethylene terephthalate, polypropylene, or combination thereof.
However, the teachings of Jauw cure these deficiencies as enumerated above.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to store a PVP-I formulation as understood from the reference patent claims in a bottle of polyethylene terephthalate with a polypropylene cap with a reasonable expectation of success. The skilled artisan would have been motivated to do so since these materials are suggested by Jauw to reduce leaching of iodine from the formulation and extend shelf life of the formulation. The skilled artisan would have had a reasonable expectation of success because both documents are directed to povidone iodine formulations.
Accordingly, the subject matter of claims 1-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615        



/SUSAN T TRAN/Primary Examiner, Art Unit 1615